Citation Nr: 1539277	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Ryan C. Farrell, Agent


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from June 1974 to April 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, inter alia, denied service connection for a back condition. 

In October 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a July 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals VA treatment records dated through June 2015; such were considered in the July 2015 SSOC.  The remaining documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted lumbar spine injury in connection with an in-service accident, no lumbar spine disorder was shown in service or for many years thereafter; there is no credible evidence of symptoms of a lumbar spine disorder during service, or of a continuity of such symptoms since service; and the only competent, probative opinion evidence to address whether there exists a medical relationship between any currently diagnosed lumbar spine disability (to include degenerative joint disease) and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder are not met.  38 C.F.R. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a July 2011 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for a back condition.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2011 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the July 2011 letter.  Hence, the July 2011 letter meets the VCAA's content and timing of notice requirements. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA outpatient treatment records, various private treatment records and Social Security Administration (SSA) records as well as the report of VA examination (as requested by the Board in its October 2013 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his agent on his behalf.  A January 2015 Report of General Information indicates that medical records from the Muskogee VA Medical Center, to include the Tulsa Outpatient Clinic, dated between January 2001 and November 2003 do not exist.  The Veteran was informed of this unavailability in a July 2015 SSOC.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,t 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Service Connection

The Veteran contends that has a current lumbar spine disorder resulting from service-specifically, an incident in which he injured it while in the "big gun."

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases such as arthritis shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Additionally, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003).   The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A.        § 1154 (b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Service treatment records are negative for any complaints, findings, or diagnoses pertaining to the lumbar spine.  An April 1978 service discharge examination revealed that the Veteran's spine was normal, and in an April 1978 Report of Medical History completed contemporaneous to that examination, the Veteran denied recurrent back pain.

Post-service treatment records reflect complaints of back pain in October 2010.  A May 2011 VA lumbar spine X-ray revealed minimal degenerative endplate narrowing mainly at L4 and L5.

A November 2014 examination report reflects the Veteran's reported history that his lumbar spine disorder began in August 1974 when he was in the "big gun."  Following a physical examination and a review of the Veteran's claims file, a diagnosis of thoracolumbar spine osteoarthritis and degenerative spondylosis with intervertebral disc syndrome (IVDS) to the right sciatic nerve was made.  The examiner opined that it was less likely than not (less than 50 percent probability) that this disability was incurred in or caused by the Veteran's claimed in-service injury, event or illness as there were no entries in the service medical records that showed that he had ever any kind of back problem or injuries.  The examiner noted that the April 1978 service discharge examination contained no notations concerning any chronic back condition and an October 2010 VA treatment record reflects the Veteran's reports that the onset of his back pain was 2002.  In addition, the examiner opined that there was no notation on the June 1974 service entrance examination suggesting any back problem prior to service.

The Board notes, at the outset, that the Veteran's pre-induction examination report documents that the Veteran's lumbar spine was normal.  Similarly, the November 2014 VA examiner found that there was no notation on the June 1974 service entrance examination suggesting that there was a back problem prior to service.  The Board thus finds that the presumption of soundness is for application.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  As the Veteran is presumed sound as to the lumbar spine at service entrance, and has current diagnoses of lumbar spine disability, the pivotal question is whether any current lumbar spine disability is the result of disease or injury incurred during the Veteran's service. 

First addressing the Veteran's alleged in-service injury, although the Veteran likely performed physical duties while aboard his ship, and is competent to assert the occurrence of a matter within his knowledge, such as the occurrence of an injury (see e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994)), there is no credible, persuasive evidence that he actually sustained a lumbar spine injury during service.  There is no objective, contemporaneous evidence that documents or even alludes to the occurrence of any in-service lumbar spine injury, and during service, the Veteran, himself, denied that he had ever had any illness or injury other than those already noted and that he had treated himself or any illness other than minor colds.  

While the record establishes that the Veteran served aboard the U.S.S. Ramsey from October 1974 to April 1978, he has not alleged that he participated in combat operations or that he had sustained a lumbar spine injury during combat action.  Moreover, in a February 2015 Formal Finding Memorandum, the RO determined they were unable to locate any evidence suggesting that the U.S.S. Ramsey had been on combat deployment at anytime during the Veteran's service onboard the vessel and that the Veteran had received no medals or decorations other than the National Defense Service Medal, which was issued to every service member of the armed forces during a time of war, suggesting that he did not serve on any combat deployments during service.  Under these circumstances, as combat action has not been established, the Veteran is not entitled to the benefit afforded in establishing combat-related injuries on the basis of lay assertions, alone.  See 38 U.S.C.A. § 1154(b). 

Moreover, as indicated, despite the Veteran's assertion of in-service lumbar spine injury, his service treatment records reflect nothing pertinent to the lumbar spine.  With respect to the post-service medical records, the first clinical evidence of both lumbar spine complaints and the diagnosis of arthritis was in May 2011, nearly 33 years after the Veteran was discharged from service.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Moreover, the only competent, probative opinion to address the medical relationship, if any, between the degenerative arthritis of the lumbar spine diagnosed many years post service and the Veteran's service weigh against the claim.  The medical professional who examined the Veteran and provided the November 2014 opinion explicitly rendered conclusions that weigh against a finding of service connection for current lumbar spine disability.  Such opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current lumbar spine disability and service-and the Veteran has not presented or identified any such existing evidence or opinion.

In fact, the only evidence proffered in support of the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has asserted that he has suffered from back pain continuously since his service and that the onset of his lumbar spine disorder was in August 1974.  Like the occurrence of an injury, the Veteran is competent to assert the nature, onset and continuity of his symptoms.  See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002). However,  in an April 1978 discharge Report of Medical History, the Veteran denied that he currently had, or that he ever had, back trouble of any kind.  Further, the Veteran indicated that he never had any illness or injury other than those already noted and that he had treated himself or any illness other than minor colds.  A June 2014 VA treatment note indicates that he denied that he had sustained a back injury, but rather, reported that his back just "started hurting."   Further, an October 2010 VA treatment note documents the Veteran's report that he had experienced lower back pain since 2002.

The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).   The statements reflected in the October 2010 VA treatment note were made during the course of treatment and prior to the Veteran's June 2011 claim for benefits.   Therefore, the Board finds that any current, contradictory, assertions as to the Veteran's onset of lumbar spine symptom during service, and continuity of symptoms after service-advanced in support of this claim for monetary benefits, are deemed not  credible.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).   

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between current lumbar spine disability and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the diverticulosis at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d  at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the complex medical matter upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the disability for which service connection is sought have no probative value, the Board points out that the Veteran can neither support his claim, nor counter the competent, probative opinions of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


